DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed July 14, 2021.  Claims 2-5, 8-9, 12, 15 and 18-19 are amended.  Claims 2-19 are pending. 

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record neither anticipates nor renders obvious the collective limitations, including a system for controlling variable artificial lighting in an environment, the system comprising: a first lighting fixture including at least a first sensor to obtain first sensor data; a second lighting fixture including at least a second sensor to obtain second sensor data; a third lighting fixture including at least a third sensor to obtain sensor data; a wireless network to couple the first lighting fixture, the second lighting fixture and the third lighting fixture and thereby transmit the first sensor data, the second sensor data, and the third sensor data; and at least one management module, operably coupled to the wireless network, to: receive the first sensor data, the second sensor data and the third sensor data via the wireless network; analyze past patterns of the first sensor data, the second sensor data, and the third sensor data; and transmit a single first instruction, via the wireless network, to the first lighting fixture and the second lighting fixture to regulate the first lighting fixture and the second lighting fixture differently than the third lighting fixture, the single first instruction based at least 
Regarding claim 12, the prior art of record neither anticipates nor renders obvious the collective limitations, including a method of controlling variable artificial lighting in an environment, the method comprising: obtaining, by at least a first sensor of a first lighting fixture in the environment, first sensor data; obtaining, by at least a second sensor of a second lighting fixture in the environment, second sensor data; obtaining, by at least a third sensor of a third lighting fixture in the environment, third sensor data; receiving, via a wireless network by at least one management module, the first sensor data, the second sensor data and the third sensor data; analyzing, by the at least one management module, past patterns of the first sensor data, the second sensor data, and the third sensor data; and transmitting, via the wireless network by the at least one management module to the first lighting fixture and the second lighting fixture providing the variable artificial lighting in the environment, a single first instruction to regulate the first lighting fixture and the second lighting fixture, the single first instruction based at least in part on the analyzed past patterns of the first sensor data and the .  Claims 13-17 are allowable in that they are dependent on, and further limit claim 12.
Regarding claim 18, the prior art of record neither anticipates nor renders obvious the collective limitations, including a system for controlling variable artificial lighting in an environment, the system comprising: a first lighting fixture including at least a first sensor to obtain first sensor data; a second lighting fixture including at least a second sensor to obtain second sensor data; a third lighting fixture including at least a third sensor to obtain third sensor data;6U.S. Application No. 16/447,151Attorney Docket No. DGTL-010US29 Amendment with RCEPage 7 of 19a wireless network to couple the first lighting fixture, the second lighting fixture, and the third lighting fixture and thereby transmit the first sensor data, the second sensor data and the third sensor data; and at least one management module, operably coupled to the wireless network, to: receive the first sensor data, the second sensor data, and the third sensor data via the wireless network; analyze past patterns of the first sensor data, the second sensor data and the third sensor data; and transmit a single first instruction, via the wireless network, to at least the first lighting fixture and the second lighting fixture to regulate the at least the first lighting fixture and the second lighting fixture differently than the third lighting fixture based at least in part on the analyzed past patterns of the first sensor data and the second sensor data, wherein: each of the first .  
Regarding claim 19, the prior art of record neither anticipates nor renders obvious the collective limitations, including a system for controlling variable artificial lighting in an environment, the system comprising: a first lighting fixture including at least a first sensor to obtain first sensor data; a second lighting fixture including at least a second sensor to obtain second sensor data; a third lighting fixture including at least a third sensor to obtain third sensor data; a wireless network to couple the first lighting fixture, the second lighting fixture, and the third lighting fixture and thereby transmit the first sensor data, the second sensor data, and the third sensor data; and at least one management module, operably coupled to the wireless network, to: receive the first sensor data, the second sensor data, and the third sensor data via the wireless network; analyze past patterns of the first sensor data, the second .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.